DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 is cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 9

the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
the claimed invention is directed to nonstatutory subject matter. For Step 1, the claim does not fall within at least one of the four categories of patent eligible subject matter because it recites a “software package” which, under broadest reasonable interpretation is just software/program code without any structural recitation. The term "software package" is not disclosed as a tangible product in the specification. In fact, a "software package" is not defined or even discussed in the specification. 
The MPEP 2106.03 discussion of non-eligible subject matter states:


Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Allowable Subject Matter
Claims 1 —8, 10—12, 14 are allowed over the prior art of record.

The following is the Examiner’s statement of reasons for allowance:
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“performing a sensor measurement of a periodic, auxiliary parameter of the MR imaging system which is not the periodic occurrence of spatial field components, which sensor measurement comprises performing a measurement of the periodic current and/or voltage of a power main with a current or voltage sensor coupled to the power main, which powers the MR imaging system and the periodic movement of the cold head is coupled to the frequency of the mains voltage, synchronizing the periodic occurrence of spatial field components of the B- field with the measured periodic, auxiliary parameter of the MR imaging system, by synchronizing the periodic occurrence of spatial field components of the B-field with a given number of periods of the current and/or voltage of the power mains; and
triggering, based on the measured periodic sensor measurement of the MR imaging system, a periodic application of compensation signals to compensate the periodic occurrence of spatial field components of the B-field based on a motion of the cold head”.

in combination with the rest of the limitations of the claim.
b. With respect to claims 2 - 8, the claims have been found allowable due to their dependencies on claim 1.

c. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“measurement means for measuring a periodic occurrence of spatial field components of the B-field based on a motion of the cold head as a function of time,
sensor means comprising a current sensor or a voltage sensor for performing which sensor measurement comprises performing a measurement of the periodic current and/or voltage of a power main, which powers the MR imaging system”.

in combination with the rest of the limitations of the claim.
d. With respect to claims 11, 12, 14, the claims have been found allowable due to their dependencies on claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 IN USA OR CANADA) or 571-272-1000.
/Frederick Wenderoth/
Examiner, Art Unit 2852
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852